DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to application 17/044206 filed on 09/30/2020. Claims 1-16 are presented for examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of foreign priority document, Application No. CN201910138342.2, filed in China on 02/25/2019, has been received.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “voltage modification module” in claim 7-9 and 14-16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Corresponding structure for “voltage modification module” can be found in [0054] and [0061] of the specification, where it recites the “voltage modification module” includes adders or operational amplifiers.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chin et al. (US Patent Pub. No. 2007/0182683 A1) in view of Wang et al. (US Patent Pub. No. 2015/0130852 A1)
Regarding claim 1, Chin teaches a gamma voltage generating circuit (Chin, [0004], chip driving apparatus for generating gamma voltage), comprising N gamma voltage generating sub-circuits, wherein N is greater than or equal to 2 (Chin, Figs. 2, 3, 5 and 6, first driving chip 210, 410 and second driving chip 220, 420);
each gamma voltage generating sub circuit includes:
a plurality of gamma reference voltage output terminals (Chin, Figs. 3, 5 and 6, nodes connected to VR10-VR19 and VR20-VR29), and

the N gamma voltage generating sub-circuits include a first gamma voltage generating sub-circuit (Chin, Figs. 2, 3, 5 and 6, first driving chip 210, 410), and 
highest gamma reference voltage output terminals of the N gamma voltage generating sub-circuits are connected, and lowest gamma reference voltage output terminals of the N gamma voltage generating sub-circuits are connected (Chin, Figs. 3, 5 and 6, VR10 connected to VR20 and VR19 connected to VR29).
Chin does not seem to specifically teach the first gamma voltage generating sub-circuit further includes:
a gamma voltage generation circuit, output terminals of the gamma voltage generation circuit being electrically connected to a highest gamma reference voltage output terminal and a lowest gamma reference voltage output terminal in the plurality of gamma reference voltage output terminals of the first gamma voltage generating sub-circuit, respectively.
However, in a related art of generating gamma voltage, Wang teaches a gamma voltage generating sub-circuit (Wang, Fig. 3) further includes:

Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to include the gamma voltage generation circuit of Wang in the gamma voltage generating circuit of Chin. The suggestion/motivation would have been in order to generate a desired number of gamma voltages with reduced complexity and cost (Wang, [0005]).
 Regarding claim 2, Chin in view of Wang teaches the limitations of the parent claim 1 and further teaches the first gamma voltage generating sub-circuit, further includes first control switches provided between an output terminal of the gamma voltage generation circuit and the highest gamma reference voltage output terminal, and between another output terminal of the gamma voltage generation circuit and the lowest gamma reference voltage output terminal, respectively; and
the first control switches are configured to connect or disconnect the output terminal of the gamma voltage generation circuit and the highest gamma reference voltage output terminal, and to connect or disconnect the another output terminal of the gamma voltage generation circuit and the lowest gamma reference voltage output terminal (Wang, switches S1-S14 in pre-stage voltage dividing circuit 10).
claim 3, Chin in view of Wang teaches the limitations of the parent claim 2 and further teaches wherein the N gamma voltage generating sub-circuits further include at least one second gamma voltage generating sub-circuit (Chin, Figs. 2, 3, 5 and 6, second driving chip 220, 420).
Chin in view of Wang does not seem to explicitly teach each second gamma voltage generating sub-circuit includes a gamma voltage generation circuit; and
output terminals of the gamma voltage generation circuit in the second gamma voltage generating sub-circuit are electrically connected to a highest gamma reference voltage output terminal and a lowest gamma reference voltage output terminal in a plurality of gamma reference voltage output terminals of the second gamma voltage generating sub-circuit, respectively.
However, the same rationale can be applied as in the rejection of claim 1. Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to further include the gamma voltage generation circuit of Wang in the second gamma voltage generating sub-circuit of Chin. The suggestion/motivation would have been in order to generate a desired number of gamma voltages with reduced complexity and cost (Wang, [0005]).
That would result in each second gamma voltage generating sub-circuit includes a gamma voltage generation circuit; and
output terminals of the gamma voltage generation circuit in the second gamma voltage generating sub-circuit are electrically connected to a highest gamma reference voltage output terminal and a lowest gamma reference voltage output terminal in a plurality of gamma reference voltage output terminals of the second gamma voltage 
Regarding claim 4, Chin in view of Wang teaches the limitations of the parent claim 3 and further teaches the second gamma voltage generating sub-circuit, further includes second control switches provided between an output terminal of the gamma voltage generation circuit and the highest gamma reference voltage output terminal of the second gamma voltage generating sub-circuit, and between another output terminal of the gamma voltage generation circuit and the lowest gamma reference voltage output terminal of the second gamma voltage generating sub-circuit, respectively; and
the second control switches are configured to connect or disconnect the output terminal of the gamma voltage generation circuit and the highest gamma reference voltage output terminal of the second gamma voltage generating sub-circuit, and to connect or disconnect the another output terminal of the gamma voltage generation circuit and the lowest gamma reference voltage output terminal of the second gamma voltage generating sub-circuit (Wang, switches S1-S14 in pre-stage voltage dividing circuit 10).
Regarding claim 5, Chin in view of Wang teaches the limitations of the parent claim 1 and further teaches in the N gamma voltage generating sub-circuits, gamma reference voltage output terminals corresponding to a same gray scale in gamma reference voltage output terminals other than the highest gamma reference voltage output terminals and the lowest gamma reference voltage output terminals are 
Regarding claim 12, Chin in view of Wang teaches the limitations of the parent claim 1 and further teaches a driver circuit (Chin, Fig. 1, driving apparatus 200), comprising:
the gamma voltage generating circuit according to claim 1; and
a plurality of data driver circuits, wherein each of the plurality of data driver circuits is electrically connected to one gamma voltage generating sub-circuit of the gamma voltage generating circuit; and the gamma voltage generating sub-circuit is configured to provide gamma reference voltages to the data driver circuit (Chin, [0018]-[0019], driving apparatus 200 include a plurality of driving chips 210 and 220 to provide gamma voltages).
Regarding claim 13, Chin in view of Wang teaches the limitations of the parent claim 12 and further teaches a display device, comprising the driver circuit according to claim 12 (Chin, Fig. 1, device with display panel 100).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chin et al. (US Patent Pub. No. 2007/0182683 A1) in view of Wang et al. (US Patent Pub. No. 2015/0130852 A1) and Morita (US Patent Pub. No. 2003/0151578 A1).
Regarding claim 6, Chin in view of Wang teaches the limitations of the parent claim 1. Chin in view of Wang does not seem to explicitly teach each of the plurality of resistors are a variable resistor. 

Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to use variable resistor as suggested by Morita in the gamma voltage generating circuit of Chin in view of Wang. The suggestion/motivation would have been in order to finely tune the resistance of each resistor to allow to generate more grayscale characteristics (Morita, [0144]-[0145]).

Allowable Subject Matter
Claims 7-11 and 14-16 are allowed. The following is a statement of reasons for the indication of allowable subject matter:
The prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. The recited invention is directed to a gamma voltage generating circuit which accommodates/compensate for a difference between the multiple gamma voltage generating sub-circuits. The above cited reference Chin teaches similarly a gamma voltage generating circuit which stabilizes the output in a similar manner as claimed. However, the specifics of the structure and connections of the voltage modification module in the manner claimed and recited in the specification as a whole, is not sufficient taught or suggested in the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
U.S. Patent Publication No. 2007/0063948 A1 to Nishimura discloses a similar invention as recited, specifically the connection of resistor chains connected in parallel, see Figs. 3 and 8 of Nishimura.
U.S. Patent Publication No. 2007/0139313 A1 to Choi discloses a similar invention as recited, specifically the connection of resistor chains connected in parallel, see Figs. 6 and 7 of Choi.
U.S. Patent Publication No. 2015/0109348 A1 to Hikichi et al. discloses a similar invention as recited, specifically the calibration of difference between gamma circuits, see Figs. 2-5 of Hikichi, calibration part 30.
U.S. Patent Publication No. 2020/0312208 A1 to Li et al. discloses a similar invention as recited, specifically the connection of resistor chains connected in parallel, see Fig. 2 of Li.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG HUI LIANG whose telephone number is (571)272-0487. The examiner can normally be reached M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG HUI LIANG/Primary Examiner, Art Unit 2693